         

Exhibit 10.5
     SECOND AMENDMENT AND WAIVER, dated as of August 28, 2009 (this
“Amendment”), to the Fourth Amended and Restated Sale and Servicing Agreement
dated as of June 16, 2009 (as amended by that certain First Amendment dated as
of July 14, 2009, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), by and among CapitalSource Real
Estate Loan LLC, 2007-A, as the seller (the “Seller”), CSE Mortgage LLC, as the
originator (the “Originator”), and as the servicer (the “Servicer”), each of the
Issuers from time to time party thereto (collectively, the “Issuers”), each of
the Liquidity Banks from time to time party thereto (collectively, the
“Liquidity Banks”), Citicorp North America, Inc., as the administrative agent
for the Issuers and Liquidity Banks thereunder (the “Administrative Agent”), and
Wells Fargo Bank, National Association, not in its individual capacity but as
the backup servicer (the “Backup Servicer”), and not in its individual capacity
but as the collateral custodian (the “Collateral Custodian”). Terms not
otherwise defined in this Amendment shall have the meanings set forth in the
Agreement.
     The parties hereto desire to amend the Agreement and waive certain
provisions of the Agreement in the manner provided herein.
     Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendments to the Agreement.
     Effective as of the Effective Date, the Agreement is hereby amended as
follows:
     (i) the definition of “Consolidated Tangible Net Worth” in Section 1.1
thereof is deleted and replaced as follows:
“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of CapitalSource Inc. and its Consolidated Subsidiaries,
the CapitalSource Bank Entities and each Healthcare REIT Consolidated
Subsidiary, less intangible assets (including goodwill), less loans or advances
to stockholders, directors, officers or employees, plus an amount equal to the
lesser of (i) any valuation allowance established in accordance with FAS 109
relating to deferred tax assets and (ii) 270,000,000, all determined in
accordance with GAAP; provided, however, that if CapitalSource Inc.’s financial
statements as of such date include goodwill created as a result of the
CapitalSource Bank Transaction, then all such goodwill in an amount not to
exceed $200,000,000 shall be treated as a tangible asset for the purpose of this
definition; provided, further, however, that with respect to any Consolidated
Subsidiary, CapitalSource Bank Entity or Healthcare REIT Consolidated Subsidiary
that all of the shares of Capital Stock are not, directly or indirectly, owned
by CapitalSource Inc., then, with respect to any such Person, the Consolidated
Tangible Net Worth of such Person shall be calculated by multiplying the
Consolidated Tangible Net Worth of such Person by the percentage of the
aggregate proceeds that would be distributed to CapitalSource Inc., directly or
indirectly, upon the dissolution of such Person.
     Section 2. Waiver.
     The parties hereto acknowledge and agree that, pursuant to Section 2.8 of
the Agreement, Borrower was obligated to pay to the Administrative Agent a
Special Reduction Amount equal to $30,095,012.60 on the Special Reduction Amount
Date that occurred on July 27, 2009 (the “Applicable Special Reduction Amount”).
Pursuant to that certain Waiver dated as of July 27, 2009, that certain Waiver
Extension dated as of July 31, 2009, that certain Second Waiver Extension dated
as of July 31, 2009 and that certain Third Waiver Extension dated as of
August 7, 2009, the due date for payment of the Applicable Special Reduction
Amount was extended to August 28, 2009. The parties hereto hereby agree that
notwithstanding the provisions of Section 2.8, the Applicable Special Reduction
Amount shall be paid in installments as follows:

 



--------------------------------------------------------------------------------



 



     (i) a payment of $15,047,506.30 concurrently with execution hereof;
     (ii) a payment of $7,523,753.15 on the earliest to occur of (A) October 20,
2009, (B) the date which is two Business Days after the date on which the
aggregate amount of “Collateral Proceeds” (as defined in the Credit Agreement as
in effect on the date hereof) generated after the date hereof pursuant to clause
(c)(ii) of the definition of “Collateral Proceeds” in the Credit Agreement (as
in effect on the date hereof), equals or exceeds $50,000,000, or (C) the date
which is two Business Days after the earlier to occur of (1) the date, if any,
on which the aggregate outstanding loan amount under the “Specified Loans” set
forth on Exhibit A hereto exceeds for the two previous Business Days the sum of
(a) the “Maximum Aggregate Outstanding Amount” set forth on Exhibit A hereto on
any “Testing Date” set forth on Exhibit A hereto, plus (b) 5% of the CSE Cash &
Cash Equivalent Amount (as defined below), and (2) the date, if any, on which
the aggregate outstanding loan amount under the “Specified Loans” set forth on
Exhibit A hereto exceeds an amount equal to sum of (a) the “Maximum Aggregate
Outstanding Amount” set forth on Exhibit A hereto on any “Testing Date” set
forth on Exhibit A hereto plus (b) 10% of the CSE Cash & Cash Equivalent Amount
(as defined below) (any such occurrence of the events set forth in this clause
(ii)(C), the “Accelerated Payment Trigger”); and
     (iii) a payment of $7,523,753.15 on the earliest to occur of
(A) November 20, 2009, (B) the date which is two Business Days after the date on
which the aggregate amount of “Collateral Proceeds” (as defined in the Credit
Agreement as in effect on the date hereof) generated after the date hereof
pursuant to clause (c)(ii) of the definition of “Collateral Proceeds” in the
Credit Agreement (as in effect on the date hereof), equals or exceeds
$100,000,000, or (C) the date which is two Business Days after the date on which
any Accelerated Payment Trigger occurs.
In connection with clauses (ii)(C) and (iii)(C) above and the determination of
whether an Accelerated Payment Trigger has occurred, Seller and Servicer hereby
agree to deliver to Administrative Agent, on the first Business Day of each week
during August 2009, September 2009, October 2009 and November 2009,
documentation reasonably satisfactory to the Administrative Agent evidencing the
aggregate outstanding loan amount of the “Specified Loans” set forth on
Exhibit A as of such date and the CSE Cash & Cash Equivalent Amount for such
date.
Upon receipt by the Administrative Agent of the amounts set forth in clauses
(i), (ii), and (iii) above in accordance with such clauses, Borrower shall be
deemed to have complied in full with its obligation to pay the Applicable
Special Reduction Amount in accordance with Section 2.8 of the Agreement.
For the purposes hereof, “CSE Cash & Cash Equivalent Amount” for any “Testing
Date” set forth on Exhibit A means CapitalSource Inc.’s cash and cash
equivalents on such Testing Date (as would be reported as “Unrestricted Cash and
Cash Equivalents” in CapitalSource Inc.’s Credit Agreement covenant compliance
report if such report were prepared as of such Testing Date).
     Section 3. Representations and Warranties of the Seller and the Servicer.
     Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Amendment):
     (i) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this Amendment, as though made on and as of such date;

2



--------------------------------------------------------------------------------



 



     (ii) Following the effectiveness of this Amendment, no event has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event;
     (iii) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (iv) This Amendment has been duly executed and delivered by the Seller and
the Servicer and constitutes the legal, valid and binding obligation of the
Seller and Servicer, and is enforceable in accordance with its terms subject
(x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
     Section 4. Effective Date; Continued Effectiveness; Governing Law;
Counterparts.
     (a) This Amendment shall become effective as of the time and date (the
“Effective Date”) when:
     (i) the Administrative Agent shall have received a counterpart of this
Amendment, duly executed and delivered on behalf of each of the parties hereto;
     (ii) the Administrative Agent shall have received the amounts payable on
the Effective Date pursuant to clause (i) of Section 2 hereof; and
     (iii) the Originator shall have paid all outstanding fees and expenses of
counsel to the Administrative Agent.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this Amendment shall remain in full
force and effect from and after the date of this Amendment.
     (c) THIS AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE AMENDMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
     (d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile or by
electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          THE SELLER:  CAPITALSOURCE REAL ESTATE LOAN LLC,
2007-A

      By:   /S/ JEFFREY A. LIPSON       Name:  Jeffrey A. Lipson     
Title:  Senior Vice President and Treasurer      THE ORIGINATOR AND
SERVICER: CSE MORTGAGE LLC

      By:   /S/ JEFFREY A. LIPSON       Name:  Jeffrey A. Lipson     
Title:  Senior Vice President and Treasurer     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          Issuer: CHARTA, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,         as Attorney-in-Fact           
  By:   /S/ GERALD F. KEEFE       Name:  Gerald F. Keefe      Title:  Authorized
Signatory      Issuer:  CAFCO, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,         as Attorney-in-Fact           
By:   /S/ GERALD F. KEEFE       Name:  Gerald F. Keefe      Title:  Authorized
Signatory     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          Liquidity Bank:  CITIBANK, N.A.,
in its capacity as a Liquidity Bank
      By:   /S/ GERALD F. KEEFE       Name:   Gerald F. Keefe      Title:  
Authorized Signatory      THE ADMINISTRATIVE AGENT  CITICORP NORTH AMERICA, INC.
      By:   /S/ GERALD F. KEEFE       Name:   Gerald F. Keefe      Title:  
Authorized Signatory   

 